Citation Nr: 0625295	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  02-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, to include as secondary to the service-connected 
residuals of a fracture to the right great toe with resilient 
loss of toenail.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the service-connected 
residuals of a fracture to the right great toe with resilient 
loss of toenail.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
residuals of a fracture to the right great toe with resilient 
loss of toenail.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, denied the above claims.

In January 2003, the veteran provided oral testimony at a 
hearing over which the undersigned Acting Veterans Law Judge 
presided while at the RO, a transcript of which has been 
associated with the veteran's claims file.

In January 2004, the Board remanded this matter for 
additional development and adjudication.  At that time, the 
Board noted that, during her January 2003 hearing, the 
veteran raised an additional issue of entitlement an 
increased initial disability rating for her service-connected 
mild spondylosis deformans, degenerative disc disease L2-3.  
The Board indicated that it did not have jurisdiction of this 
issue as it has not been adjudicated by the RO.  Absent a 
decision, a notice of disagreement and a substantive appeal 
the Board does not have jurisdiction of an issue.  Rowell v. 
Principi, 4 Vet.App. 9 (1993); Roy v. Brown, 5 Vet.App. 554 
(1993).  Jurisdiction does indeed matter and it is not 
"harmless" when the VA, during the claims adjudication, 
process fails to consider threshold jurisdictional issues.  
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  An 
application that is not in accord with the statute cannot be 
entertained.  38 U.S.C.A. § 7108 (West 2002).  The issue was 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a review of the claims folder, the Board finds that the 
veteran's claims must be remanded for further action.

Initially, the Board observes that following the RO's 
issuance of the July 2002 statement of the case (SOC), 
additional evidence pertinent to the claims has been 
associated with the veteran's claims file.  No Supplemental 
Statement of the Case appears to have been issued since that 
time and a waiver of RO consideration did not accompany this 
evidence.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate supplemental statement of the case 
(SSOC).  38 C.F.R. § 19.31, 19.37 (2005).  

In addition, when the veteran's claims were previously before 
the Board in January 2004, these matters were remanded for 
further development.  In doing so, the Board directed that 
the RO should obtain all records of any treatment reported by 
the veteran that have not already been associated with the 
claims folder, to include from the Tucson, Arizona, and 
Tulsa, Oklahoma VA Medical Centers.  The records of the Tulsa 
VA Medical Center have been associated with the veteran's 
claims file.  Records from the Tucson, Arizona, VA Medical 
Center, however, do not appear to have been requested.  In 
addition, the RO was requested to make arrangements with the 
appropriate VA medical facility for the veteran to be 
afforded an orthopedic examination for the purpose of 
determining the nature and etiology of any left foot, right 
hip, and right knee disabilities that may be present.  From 
the C&P Examination Inquiry notes contained in the veteran's 
claims file, these examinations appear to have been completed 
as of January and March 2006.  The veteran's claims file, 
however, does not contain a report of these examinations.   

The Board therefore concludes that this case must be remanded 
for compliance with the Board's January 2004 remand 
instructions and in order that the results of any VA 
examinations completed in accordance with the January 2004 
remand may be associated with the veteran's claims file.  As 
the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, the Board also notes that in January 2004, the 
RO was requested to ask the veteran to provide copies of 
referenced examination and treatment records of Dr. Bos, upon 
which he based his opinion received in February 2003.  The RO 
sent a letter to the veteran in August 2004 that contained 
this request.  The record contains no response from the 
veteran to this request.  In light of this remand, however, 
the Board finds that the veteran should be afforded an 
additional opportunity to procure the indicated records.  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2005).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her claims, but she was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
her representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should request that the 
veteran identify all VA and private 
medical care providers who have 
examined or treated her for her left 
foot, right hip, and right knee 
disorders.  The RO should obtain all 
records of any treatment reported by 
the veteran that have not already been 
associated with the claims folder, to 
include from the Tucson, Arizona, VA 
Medical Center.  The RO should request 
that the veteran provide copies of the 
referenced examination and treatment 
records of Dr. Bos, upon which he based 
his opinion received in February 2003.  
The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  The RO should associate with the 
veteran's claims file a copy of any VA 
examinations afforded to the veteran in 
connection with her claims since January 
2004.  If no VA examinations have been 
completed or if copies of the examination 
reports are unavailable, the RO must make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination for the purpose of 
determining the nature and etiology of any 
left foot, right hip, and right knee 
disabilities that may be present.  The claims 
file and a separate copy of this REMAND must 
be made available to and reviewed by the 
clinician in conjunction with the 
examination.  The examination report must be 
annotated that the claims file was in fact 
reviewed in conjunction with the examination.  
All tests that are deemed necessary should be 
conducted.  

The doctor is asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
any currently diagnosed left foot, right 
hip, or right knee disorders found to be 
present was either caused or aggravated 
(worsening of underlying knee condition 
versus a temporary flare-up of symptoms) 
by the veteran's period of active service.  

The examiner is also asked to include a 
discussion as to whether it is at least as 
likely as not that any currently diagnosed 
left foot, right hip, or right knee 
disorders found to be present was either 
caused or aggravated by the veteran's 
service-connected residuals of a fracture 
to the right great toe with resilient loss 
of toenail.  It is requested that the 
doctor discuss the prior medical evidence 
and reconcile any contradictory evidence.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  If 
further testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  The RO should then review the claims 
folder and ensure that the aforementioned 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required by 38 U.S.C.A. §§ 5103 and 
5103A.  If further action is required, 
the RO should undertake it before further 
claim adjudication.

5.  The RO should then readjudicate the 
veteran's claims and, if the benefits 
sought on appeal remain denied, provide 
the veteran and her representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



